Citation Nr: 1646310	
Decision Date: 12/09/16    Archive Date: 12/21/16

DOCKET NO.  13-06 222A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida



THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

M. Postek, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1969 to April 1973.
      
This case comes before the Board of Veterans' Appeals (Board) on appeal from an August 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In February 2015, the Board denied a claim for medical expense payment or reimbursement in a separate decision and remanded the above issues to schedule the Veteran for a hearing.  The requested hearing was held before the undersigned Veterans Law Judge in May 2015.  A transcript of the hearing is of record.  The undersigned Veterans Law Judge held the record open for a 60-day period following the hearing to allow for the submission of additional evidence.  Thereafter, the Veteran submitted evidence for which there is an automatic waiver of initial Agency of Original Jurisdiction (AOJ) consideration.  The Veteran also submitted written waivers of the AOJ's initial consideration.

This appeal was processed using the Veterans Benefits Management System (VBMS).  The Virtual VA claims file contains documents that are either duplicative of the evidence in the VBMS claims file or not relevant to the issues on appeal, with the exception of VA treatment records already considered by the RO.

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.




REMAND

On review, the Board finds that additional development is necessary prior to final adjudication of the Veteran's claims.  Specifically, the March 2011 VA examiner determined that it was less likely as not that the Veteran's hearing loss and tinnitus were caused by or a result of his military noise exposure.  In so finding, the examiner noted that the Veteran's hearing was completely normal at separation, as well as his current report that he first noticed problems many years after service (hearing loss for about 10 years and tinnitus for about 3 to 4 years).  However, the examiner did not explain the significance of the gap in time.  The Veteran has also asserted that the VA examiner did not have the complete history of the nature of his in-service noise exposure.  See, e.g., March 2013 written statement with substantive appeal.

The Veteran has submitted two private audiological evaluations in support of his claim.  The July 2010 private evaluation does not contain an etiology opinion.  The May 2015 private evaluation included an accompanying medical opinion in which Dr. S.A. (initials used to protect privacy) determined that it was more likely than not that the Veteran's hearing loss and tinnitus were caused by, the result of, or aggravated by his military noise/acoustic trauma.  In so finding, he noted the Veteran's current report of ongoing bilateral hearing loss and tinnitus since service.  He also cited to a 2006 report from the Institute of Medicine on hearing loss and tinnitus related to noise and military service for the finding that certain military personnel have exhibited in-service hearing thresholds that are typical of noise-induced hearing loss.  He noted that a slight noise-induced hearing loss of 20 to 30 decibels incurred as a young adult, when combined with a similar amount of hearing loss associated with aging alone could become a moderate hearing loss of 40 to 50 decibels at an age of 50 or 60 years, and that noise levels associated with hearing loss are also likely to be associated with tinnitus.

The Board acknowledges this opinion; however, Dr. S.A. did not have access to the Veteran's service records, and the in-service manifestations contemplated in the rationale (i.e., noise-induced hearing loss of 20 to 30 decibels) appear inconsistent with the actual in-service threshold shifts in this case.
Based on the foregoing, some medical questions remain regarding the etiology of the Veteran's claimed disorders.  Therefore, an additional VA medical opinion is needed.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should obtain and associate the contents of any paper folder for the medical expense payment or reimbursement claim with the electronic claims file.  See February 2015 Board decision (appeal from VA Medical Center in Gainesville, Florida).  If it is necessary to keep this folder in a paper format, the AOJ should ensure that it is available for review in connection with adjudication of the service connection claims currently on appeal.  

2.  After completing the foregoing development, the AOJ should refer the Veteran's claims file to the March 2011 VA examiner, or, if that examiner is unavailable, to another suitably qualified VA examiner for a clarifying opinion as to the nature and etiology of the Veteran's hearing loss and tinnitus.  An additional examination of the Veteran should be performed if deemed necessary by the individual providing the opinion.

The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment and personnel records, post-service medical records, and statements, as well as the March 2011 VA examination report, July 2010 private evaluation, and May 2015 private evaluation and medical opinion.

The Veteran has contended that he developed bilateral hearing loss and tinnitus from exposure to excessive noise during his military service as a radio operator and communications yeoman, including use of high frequency receivers in the radio room, as well as other noise in his working and living quarters at his duty stations.  He has also contended that the changes in his hearing from the service entrance examination to the separation examination constitute significant threshold shifts.  See, e.g., September 2010 original claim, March 2013 written statement, and May 2015 Bd. Hrg. Tr.; see also Destiny Medical Associates private treatment records from February 2007 and February 2009 (first treatment records showing complaints of hearing loss).

It should be noted that the absence of evidence of a hearing loss disability during service is not always fatal to a service connection claim.  Evidence of a current hearing loss disability and a medically sound basis for attributing that disability to service may serve as a basis for a grant of service connection for hearing loss where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting the regulatory requirements for hearing loss disability for VA purposes, and a medically sound basis upon which to attribute the post-service findings to the injury in service.  

It should also be noted that the Veteran is competent to attest to factual matters of which he had first-hand knowledge, including noise exposure and observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner should state whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's hearing loss and tinnitus manifested in or are otherwise related to his military service, including noise exposure therein.  He or she should also address whether the Veteran's tinnitus is caused by or otherwise related to his hearing loss.

In providing this additional opinion, the examiner should discuss medically known or theoretical causes of hearing loss and tinnitus and describe how hearing loss and tinnitus which result from noise exposure generally present or develop in most cases, as distinguished from how hearing loss or tinnitus develops from other causes, in determining the likelihood that any current hearing loss and tinnitus were caused by noise exposure in service as opposed to some other cause.  The examiner should also address the Veteran's contentions outlined above, including his more recent descriptions of the development of his hearing loss and tinnitus.

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a certain conclusion is so evenly divided that it is as medically sound to find in favor of such a conclusion as it is to find against it.)

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Copies of all pertinent records in the Veteran's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

3.  After completing the above actions, the case should be readjudicated by the AOJ on the basis of additional evidence.  If the benefits sought are not granted, the Veteran and his representative should be furnished a supplemental statement of the case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

